Citation Nr: 0529355	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-05 521	)	DATE
	)
	)


THE ISSUE

Whether the December 30, 2003, decision by the Board of 
Veterans' Appeals (Board) denying service connection for 
cause of the veteran's death should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran in this case served from October 1942 to 
February 1946, during which time he served in the Regular 
Guerrilla Service from March 1945 to May 1945 and in the 
Regular Philippine Army from May 1945 to February 1946.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in a December 30, 
2003, Board decision.  In that decision, the Board denied 
service connection for cause of the veteran's death.  

In April 2005, the appellant assigned American Defenders of 
Bataan and Corregidor, Inc. as her representative.  In 
September 2005, the Board sent the claims file to a local 
representative to allow him to submit argument on behalf of 
the appellant's motion.  The representative was given 30 
days to respond.  The record reflects that no response was 
received.  Therefore, the Board is considering the motion at 
this time.


FINDING OF FACT

The appellant has failed to adequately set forth the alleged 
clear and unmistakable errors of fact or law in the December 
30, 2003, Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the December 30, 2003, Board 
decision contains clear and unmistakable error.  She asserts 
that the veteran had been diagnosed with rheumatism in 
service and that such disability contributed to the 
veteran's death in August 1988.  She claims that the death 
certificate shows the incorrect cause of death.  

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  However, the claim now before the Board is a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  
Furthermore, the Court has held that the VCAA is not 
applicable to clear and unmistakable error claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2004).

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
December 2003 Board decision.  The appellant points to no 
specific evidence that undebatably demonstrated her 
entitlement to service connection for cause of the veteran's 
death was warranted.  Rather, she asserts that the death 
certificate incorrectly states what caused the veteran's 
death and that rheumatism, which was incurred in service, 
contributed to the veteran's death.  Thus, the appellant 
makes allegations of two errors without providing legal or 
factual bases for the allegations or why the results would 
have been different but for the alleged errors.  Because the 
moving party's motion fails to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed 
without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


